The third-party defendant established its entitlement to judgment as a matter of law by establishing, prima facie, that it had no duty to maintain the area where the incident occurred and that it did not affirmatively create the alleged hazardous condition (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the respondents failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Accordingly, the Supreme Court should have granted the third-party defendant’s motion for summary judgment dismissing the third-party complaint.
The parties’ remaining contentions need not be reached in light of our determination. Rivera, J.E, Leventhal, Roman and Sgroi, JJ., concur. [Prior Case History: 2010 NY Slip Op 33596(U).]